Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 10/06/2020.Claims 21-22 have been cancelled.
Claims 1-20 have been examined.
                                          Claim Rejections - 35 USC § 102The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mobile Edge Computing (MEC); End to End Mobility Aspects ETSI GR MEC 018 V1.1.1,18 October, 2017.

 As of claim 1, NPL discloses a method for facilitating wireless communication, comprising: operating at least two edge computing hosts to provide at least two application instances of network-side resources for an application running on a user device (sections 4.1.2 and 6.2.1.2, connecting a Source Mobile Edge Host (S-MEH) and a Target Mobile Edge Host(T-MEH) through a network to serve application instances to a UE); and synchronizing of the at least two application instances with each other (sec  6.2.5.2.1 synchronize the service state between  the source application (=S-App) and the target application (= T-App) when the application instance being served to the UE).
As of claim 2, rejection of claim 1 cited above incorporated herein, in addition NPL discloses wherein the synchronizing includes mirroring the at least two application instances (section 4.1.2, sharing the application instance between the S-MEH and the T-MEH).  

As of claim 3, rejection of claim 1 cited above incorporated herein, in addition NPL discloses including, operating each of the at least two application instances in one of two modes: an active mode and a standby mode, wherein, in the active mode, the application instances are configured to receive data from the user device and transmit data to the user device, and in the standby mode, the application instances are configured to receive data from the user device or another application instance in the active mode, and refrain from transmitting data to the user device ( sections 6.2.1.3, 6.2.3.1, 6.2.4.1; Both an idle mode and a connected mode movement of the UE are considered, where in the UE  move among radio access nodes in the connected mode or the idle mode, and after the UE moves from one radio access node to another, or after UE state changes, the MEH be able to route traffic to the UE via a correct radio access node and a correct tunnel).
As of claim 4, rejection of claim 3 cited above incorporated herein, in addition NPL discloses operating a layer 2 (L2) mechanism for routing data packets between the user device and the at least two application instances (section,  6.1.4, 6.2.1.3, 6.2.6.2; UE as the peer application that maintains information exchange over application specific transport layer to communicate with the application server, implementing a handover operation in RRC level and migrating information of application to the T-MEH (=application instance ids, application IP address).

As of claim 5, rejection of claim 4 cited above incorporated herein, in addition NPL discloses the operating the L2 mechanism includes operating the L2 mechanism such that packets from the at least two edge computing devices to the application running on the user device have a same sender address at a layer above L2. (section, 6.1.4, 6.2.1.3, 6.2.6.2; UE as the peer application that maintains information exchange over application specific transport layer to communicate with the application server, implementing a handover operation in RRC level and migrating information of application to the T-MEH (=application instance ids, application IP address).
 
As of claim 6, rejection of claim 5 cited above incorporated herein, in addition NPL discloses the same sender address is an Internet Protocol (IP) address.  (section, 6.1.4, 6.2.1.3, 6.2.6.2; UE as the peer application that maintains information exchange over application specific transport layer to communicate with the application server, implementing a handover operation in RRC level and migrating information of application to the T-MEH (=application instance ids, application IP address).
As of claim 7, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the operating the at least two edge computing hosts includes interfacing the at least two edge computing hosts with a service gateway and a packet data gateway for a wireless cellular network in which the user device operates (6.2.7.1 attaching the MEH to PGW and SGW).

As of claim 8, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the operating the at least two edge computing hosts includes interfacing the at least two edge computing hosts with a user plane function for a 5G network in which the user device operates (section 6.2.1.5 exchanging information between User plane Optimization Function UOF and mobile edge orchestrator MEO to decide whether to perform application state relocation or application relocation).

As of claim 9, NPL discloses method of wireless communication, comprising: receiving a request to establish a server-side instance of an application launched on a user device; instructing, by determining suitability, a first edge computing platform to establish a first application instance for the application; determining a second edge computing platform based on an estimate of movement of the user device; and instructing the second edge computing platform to establish a second application instance for the application ((section 6.2.6.4 caching UL traffic from specified UEs and applications, and issuing, by a Mobile Edge Platform (MEP), such request to a data plane; (sections 5.5.1, 6.1.2) routing user traffic between applications on the UE and 

As of claim 10, rejection of claim 9 cited above incorporated herein, in addition NPL discloses controlling, based on a current location of the user device, the first application instance and the second application such that one of the first and second application instances is in a data transmission/reception mode and the other of the first and second application instances or a corresponding layer 2 network mechanism is in a data receive-only mode (section, 6.2.4.1-6.2.4.2 ME system keep the IP connectivity after a UE moves to the serving area of a new ME hast, while the ME application instance serving the UE is still located in the original ME host).

As of claims 11 and 12, rejection of claim 9 cited above incorporated herein, in addition NPL discloses the request is received from the user device or the request is received from a cloud computing resource (4.1.1-1 application instance relocation between the ME system and the UE, or between the ME system and an external cloud environment which corresponds to request is from the UE or cloud computing resource). 
As of claim 13, rejection of claim 9 cited above incorporated herein, in addition NPL discloses the estimate of movement of the user device is determined based on information obtained from the user (sections 4.1.2,4.3; the ME Service relocation be triggered by a UE's bearer path change in underlying network, and a Location Service support prediction of the handover timing by retrieving location Information of UEs and radio nodes).
As of claim 14, rejection of claim 9 cited above incorporated herein, in addition NPL discloses the estimate of movement of the user device is determined based on information obtained from an underlying bearer network in which the user device is operating  (sections 4.1.2,4.3; the ME Service relocation be triggered by a UE's bearer path change in underlying network, and a Location Service support prediction of the handover timing by retrieving location Information of UEs and radio nodes).

As of claim 15, NPL discloses a method of operating a layer two switching mechanism in a digital packet communication network, comprising: receiving service data units (SDUs) from a plurality of application instances (section 6.2.1.4, Receiving a packet containing relevant state information from a ME application (section 6.2.3.2; encapsulating IP traffic before passing it to a network; and (section 6.2.3.1) routing the traffic to a UE); and 
generating packet data units (PDUs) from the SDUs; and transferring the PDUs to a physical layer for transmission to a user device, wherein the PDUs are generated to provide an appearance to the user device that the PDUs have originated from a single application instance (section6.2.1.4; information is added as parameter sent from the 

As of claim 16, rejection of claim 15 cited above incorporated herein, in addition NPL discloses the SDUs comprise application layer internet protocol (IP) data and wherein the PDUs have a same source Internet Protocol (IP) address (sections 6.1.1 ,6.2.6.1; the UE maintains information exchange over an application specific transport layer to communication with an application server, and when the instance of the same ME application is available at a Target Mobile Edge Host (T-MEH) it is necessary to redirect the UE traffic to the ME application instance). 

As of claim 17, rejection of claim 15 cited above incorporated herein, in addition NPL discloses adding or deleting individual application instances in the plurality of application instances in a manner transparent to the user device (section 5.4.1, 6.2.2.3  ; adding related parameters and removing a resource allocated to the application instance which was just deactivated).

As of claim 18, rejection of claim 15 cited above incorporated herein, in addition NPL discloses including load balancing application layer load among application 
 As of claim 19,  NPL discloses a method of wireless communication, comprising: Inventor Yonggang FANG et al.Docket No.: 009064-8135.US01 Appl. No. : To be assigned Filed : Herewith Page: 6 of 7operating an edge computing host on a network-side, the edge computing host provide application layer resources for execution of applications on user devices, wherein the edge computing host is configured to simultaneously implement an active session for a first application running on a first user device and a standby session for a second application running on a second user device (sections 4.1.2, 6.2.1.2 discloses a method comprising connecting a Source Mobile Edge Host (S-MEH) and a Target Mobile Edge Host(T-MEH) through a network to serve application instances to a UE; (sections 4.1.2 ,6.2.3.1 an ME application instance at a serving ME host not be dedicated to serving a specific UE, it serves multiple UEs (such as multi-cast),or all UEs associated with the ME host (broadcast),and the ME host serves more than one radio access node). 
As of claim 20, rejection of claim 19 cited above incorporated herein, in addition NPL discloses including tracking movements of the first user device and the second user device (section 6.2.6.2) detecting a UE handover to another radio node and notifying to inform a mobile edge platform that the UE handover is in progress).


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471